ANSTEAD, Judge,
dissenting.
Pursuant to appellant’s motion for post-conviction relief the trial court vacated his conviction for purchasing police-manufactured cocaine. The trial court relied on this court’s decision in Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA), rev. denied, 599 So.2d 1280 (Fla.1992), invalidating a similar conviction because of the police manufacture of the drugs in question. This decision appears correct. See Hassoun v. State, 609 So.2d 1347 (Fla. 4th DCA 1992).
However, the trial court left intact appellant’s conviction for tampering with the same police-manufactured cocaine. It seems to me that if appellant was entitled to relief, as we have indicated in Hassoun, he was entitled to relief on both charges predicated on the illegally manufactured cocaine.